Citation Nr: 0020269	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-03 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to 
April 1969, to include a tour of duty in Vietnam.  

This appeal arises from a November 1998 rating decision of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The representative indicated in his May 1999 VA Form 1-646, 
that the veteran is unable to maintain any type of employment 
due to his PTSD.  This is an inferred claim for a total 
disability rating based upon individual unemployability 
(TDIU).  This issue is not inextricably intertwined with the 
issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Therefore, it is referred to the RO for appropriate 
action.  


REMAND

The veteran and his representative contend, in essence, that 
PTSD is more severe than the current evaluation reflects.  He 
claims that his PTSD is severe in degree and that he suffers 
from sleep disturbance, isolation, intrusive thoughts, 
depression, difficulty concentrating, an inability to 
maintain relationships and nightmares.  

In the May 1999 VA Form 1-646 associated with the claim, it 
is maintained that the veteran was in receipt of vocational 
rehabilitation service.  His representative indicated that he 
was nearly dropped from the program because of his unkempt 
personal appearance and personal hygiene.  Unfortunately, the 
veteran's VA vocational rehabilitation and educational folder 
is not associated with the claims folder.  VA is held to have 
constructive notice of documents generated by VA.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  These records should 
be obtained and reviewed prior to final adjudication of this 
claim.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (1991); 
38 C.F.R. § 3.103(a) (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the duty to 
assist the claimant includes obtaining available medical 
records and adequate VA examinations.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet.App. 90 (1990).  Further, the Court has held in 
Green v. Derwinski, 1 Vet.App. 121 (1991), that the statutory 
duty to assist includes conducting a thorough and 
contemporaneous medical examination which takes into account 
records of prior medical treatment.  Therefore, since there 
are records associated with his VA vocational rehabilitation 
and educational folder and he is presently ongoing VA 
treatment for PTSD, a VA examination should be performed 
after these records have been secured.  

Under the circumstances of this case, the Board finds that 
additional assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1. The veteran's VA rehabilitation and 
education folder, and all VA and private 
treatment reports relating to care for 
PTSD since July 1999 should be obtained 
and associated with the claims folder.  
All attempts to secure this evidence 
should be documented in the claims 
folder.

2.  After completion of the 
aforementioned development, the veteran 
should be afforded a VA psychiatric 
examination in order to ascertain the 
severity of his service-connected PTSD.  
The claims folder in its entirety and a 
copy of this REMAND (to include the 
vocational rehabilitation and education 
folder), must be made available to the 
examiner in connection with the study so 
that the examination of the veteran is a 
fully informed one.  All indicated tests 
must be conducted.  The examiner must 
assign a global assessment of functioning 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental 
Disorders(DSM-IV) and explain what the 
assigned score represents.  A complete 
rationale for any opinion expressed must 
be provided.  Additionally, the examiner 
should make an assessment as to the 
effect the veteran's service-connected 
PTSD has on his ability to work.  The 
examination report should be typed.

3.  Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the requested development is 
complete, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement if the 
case (SSOC) and then be afforded a 
reasonable opportunity to respond.  


Thereafter, in accordance with current appellate procedures, 
the claims file, to include all evidence received in 
connection with the requests herein, is to be returned to the 
Board for further appellate review.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


